WR-84,034-01

                       JL

                    M^M—




                                      TTf_
                                                 —f^EeavED-
                             *                   COURT OF CRIMINAL APPEALS

                    SMUmiMlUMS                       _rjEC_l&2Qli

                                                 Abel Acosta, Clerk




                 JliXLMMX         i          -

       tiMjm^JSlLi^MlM Of fiM£JAJLLLtJ±&lo^
              flL^UUUioMi}(^it\IUMl

     lb frtlL tioM^f Wl't Of Mf- tbOiUfttiMML. fiflWZ




ffif t\v? mums tWxr AW fkU ftcto to At uv4HJk^ArLlol^ fe^ tk.

 —^7— ;                 s*——:—'-—.—-—
     ^\ix^o^SiikS-]j%JLL(}miitSjuU\i-^ - 1kt -^\mtf ^MitlmJtL^cJiL^+

                             -^fa

              lk_Mkvt^^^^


                             "$£*
             ]A',[mAiU {\f^\ fyf iay\ ji\tm)i(A Ps WJ ufow flu MkiAiik


    iivM.                           ;           _^_                                  '
            AiiLfMLliteif
                                        -Mil : if)u.   . p / \/w *..!<,„.-,..;,, /„..,>

    xiv




                                                        kiasJk^i^^tGifi-&i^"
                                                       JSnkL
                                                        iJJDiMii
                                                       ^ooomzm^io
^
                                       mmumut^msi.

                                Lui     ^hdmjkmJijMoLUMJto ik-Ldlmt M
               mcliitiJ^^


                 / i.,_.   ,.     ^-     ft   .a      i       / •   „           '      /'
             jmJliOKJ^




                                H} L(worrit) to5lHj fjQC^g^^ k.-hC| Jm£Krlu ito^-
         ^




             W^isviiu
              ^jiw ^ik^.p.uk wrt fa (Mel (jgy/tof                           !
             - •. " iitLihL-## fe                  tfc_7 datj o\ /ki^k^ Jflk •

                                                          -




                                                                                llimAn faj*5   W
     ~




                                                                        *




                                                                                 mwi&iI        -




     )


'b